DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

In the amendment dated 23 November 2020, the following has occurred: Claims 1, 8, and 10-15 have been amended. 
Claims 1-20 are currently pending and have been examined.


Notice to Applicant
In regards to claim 15, examiner notes that in [0071] of the specification applicant states that a computer readable storage media “is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as an process (claims 1-7), machine (claims 8-14), and article of manufacture (claims 15-20) which recite steps of at least one memory comprising instructions executed by the at least one processor to cause the processor to provide electronic notifications to promote behavioral change of the user, obtaining a medical history of a user, analyzing the medical history of the user to identify the risk of developing a disease, determining a behavior of the user that promotes development of the disease, mapping behavior to a behavioral change, selecting a cohort of individuals to promote the behavioral change to the user, sending electronic notifications over a network to a plurality of mobile devices associated with the cohort of individuals, monitoring the user by a wearable device generating electronic data that includes fitness and geolocation data, analyzing longitudinal data comprising electronic notifications provided to other cohorts of individuals to promote behavioral changes, learning optimal characteristics for electronic notifications by machine learning, modifying the frequency and content of the 
These steps of facilitating adaptive electronic promotion of optimal health behavior, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing the interactions between humans in the form of a social activity and managing personal behavior of the user through instructions that promote optimal health behavior.  For example, but for the language describing steps as performed of using a processor to execute instructions stored on a memory, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20 reciting particular aspects of the process adaptive electronic promotion of optimal health behavior are methods of organizing human activity but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, 
amount to mere instructions to apply an exception (such as recitation of learning optimal characteristics for the electronic notifications by machine learning amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0012] to [0073], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining a medical history of a user amounts to mere data gathering, recitation of mapping behavior to behavior change amounts to selecting a particular data source or type of data to be manipulated, which amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-7, 9-14, and 16-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4, 6, 11, 13, and 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3, 5, 7, 9-10,12, 14, 16, and 18-20 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as sending electronic notifications over a network to a plurality of mobile devices associated with the cohort of individuals, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 8-9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan (US20150248533A1) in view of Leason et al. (WO2015179868A2).
Regarding claim 1, Sudharsan discloses at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor ([0008] “A further aspect of the present disclosure may include an information processing device for determining a plan. The device may include a processor for processing a set of instructions. The device may also include a computer-readable storage medium for storing the set of instructions, wherein the instructions, when executed by the processor, perform a method.”)
to cause the at least one processor to adaptively provide electronic notifications to promote a behavioral change of a user ([0029] “The user device 101 may present an action plan, notifications, alerts, reading materials, references, guides, reminders, or suggestions to a user via presentation layer 301.”)
analyzing the medical history of the user to identify a risk of developing a disease ([0010] “Another aspect of the present disclosure includes a non-transitory computer-readable medium storing a set of instructions that, when executed by a processor, perform a method for determining an plan. The method may include collecting one or more of patient behavior information, clinical information, or personal information. The method may further include learning one or more patterns that cause an event based on the collected information and a pattern recognition algorithm.”)
determining a behavior of the user that promotes the development of the disease ([0033] “In a use case, a patient, Srini, may be 47 years old with 
mapping the behavior to a behavioral change, wherein the behavioral change mitigates the development of the disease ([0006] “The method may further include identifying one or more interventions to prevent the event from occurring or to facilitate the event based on the learned patterns.”)
learning optimal characteristics for the electronic notifications by machine learning from the longitudinal data ([0007] “…and/or automatically make one or more inferences based on machine learning using one or more of the clinical information, behavior information, or personal information.”)


Sudharsan does not explicitly disclose however Leason teaches obtaining a medical history of a user, wherein the medical history comprises structured and unstructured data ([0046] “Example categories of input information that contribute to the values can include demographic information 

Note: In cited paragraph [0046] demographic information & anthropomorphic information, familial information, lifestyle-derived information, pre-existing conditions, and self-assessment information are considered structured data. Metabolic information, such as percent body fat, which may need to be converted to another form of data are considered unstructured data.
selecting a cohort of individuals to promote the behavioral change to the user, wherein the individuals of the cohort are family members of the user; sending electronic notifications  over a network to a plurality of mobile devices associated with the cohort of individuals wherein the electronic notifications include information containing the behavioral change ([0032] “Fig. 16 illustrates mobile computing devices running one or family) so that the Health Scores of the selected, other users can be compared against the Health Score of still others.” [00151] “Thus, as shown and described herein, the present application provides for information to be received from users and devices, and processed to provide alerts and notifications.”)
monitoring the user by a wearable device generating electronic data that includes fitness data and geolocation data  ([00153] “As noted herein, physical activity can be monitored by the health band 101 via an appropriate sensor dependent on the activity. Sensors can include a GPS unit, an altimeter, a depth meter, a pedometer, a cadence sensor, a velocity sensor, a heart rate monitor or the like.” [00147] “In an implementations, information can be received from a user during a registration process regarding the user's location (e.g., country)…..” [0071] “The biosensor can be placed in contact with the user's body to measure vital signs or other health related information from the user. For example, the biosensor can be a pulse meter that is worn by the user in contact with the user's body so that the pulse of the user can be sensed, a heart rate monitor, an electrocardiogram device, a pedometer, a blood glucose monitor or one of many other devices or systems.”)
analyzing, for a population of users, longitudinal data ([0052] “ Also and in accordance with one or more implementations, the complete (or partial) Health Score can be validated in a prospective study. In such case, a collaboration of a sufficiently large cohort of users is used for those who regularly and periodically provide accurate data, and for whom health outcomes over time are available.”)
comprising electronic notifications provided to other cohorts of individuals to promote behavioral changes in respective users of the population of users; ([00158] The user's Health Score can be also provided to a designated group of recipients via a communication portal. The group of recipients can comprise selected, other, users of the system (e.g., friends and family) so that the Health Scores of the selected, other users can be compared against the Health Score of still others.”)
adaptively modifying,  a frequency of the electronic notifications and the content of the electronic notifications provided to the cohort, based on the optimal characteristics until the behavioral change ([00286] “Feedback can be customized by a server 180 and/or client 160 to provide individual personality and behavior information that are instrumental to motivate an individual and make positive change, frequency and progress with regard to the individual's health.” [00151] “In one or more implementations, one or more rule engines can be provided that periodically and/or continuously generates notifications to users….. Generally, the 
is detected from analysis of the electronic data generated by the wearable device ([00112] “For example, the sensor(s) can detect heartbeats and can provide for transmitting data from an implanted pacemaker….. Thus, the present application can be usable with one or more sensors that are placed in or with the wearer's body, and/or are otherwise configured to communicate with devices that are implanted in a person.” [0053] “In one or more implementations, the LHM represents health-improvement efforts taken by a user and corresponding health-related consequences thereof.”)
determining, based on the generated electronic data from the wearable device, whether the behavioral change has been adopted by the user ([0098] The food/nutrition tracker module processes information to enable a user to sustain a healthy lifestyle, and avoid promoting quick fixes, for example, for weight loss.” [0109] “In an effort to keep a user motivated, rewards may be provided when goals are achieved. Besides virtual rewards, such as medals, cups or titles, competitive elements can be used by server 180 and/or client 160 to increase positive feedback by the food/nutrition tracker module of the present application. Further rewards can include special treats (e.g., free entry to the gym for a month).”)
selecting a second cohort of individuals to promote maintaining the behavioral change to the user, wherein the second cohort of individuals is different than the cohort of individuals and each of the individuals in the second cohort of individuals engages in healthy behaviors ([00132] “A challenge system can provided for various people or groups, such as individuals, groups, corporations, fitness clubs and public use. Individuals can use the challenge system to compete with their immediate friends.” [00134] “In one or more implementations, a Newsfeed provides users with recent activity information of their friends.”)
sending second electronic notifications over the network to a plurality of mobile devices associated with the second cohort of individuals, wherein the second electronic notifications include information for maintaining the behavioral change ([00146] “ In one or more implementations, only a subset of data can be shared with friends on the system 100. Those can include, for example: the user's Health Score, the user's fitness activities, a profile picture and profile text, achievements, and a list of friends.”)



Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to promote behavioral change to a user through a cohort of individuals with electronic notifications. The motivation for the combination of prior art elements is to share data with friends and family to help promote positive behaviors (See Leason, Background).
Regarding claim 2, Sudharsan discloses wherein the medical history includes one or more of a family history, a user's medical history, fitness data, medical literature, geolocation data, and input from questionnaires ([0040] “The data may be, for example, behavioral, clinical, and/or personal in nature, and may be stored in one or more databases. This can include medical records, meter readings (e.g., blood glucose meter, heart monitor, etc.), data collected for user interactions (e.g., emails, Internet usage, blog or social media posts, mood determined by voice pattern or facial recognition, etc.), data entered by a user or an associated user (e.g., logs of food, exercise, symptoms, lifestyle, likes/dislikes, hobbies etc.), positional information (e.g., GPS information, information inferred based on mobile device usage, etc.), information about a patient's attitude and/or beliefs, perceptions, personality traits, cognitive abilities & skills, emotional intelligence, psychological traits, etc.” )
Regarding claim 4, Sudharsan discloses dynamically adapting characteristics of the electronic notifications provided to the cohort to the optimal characteristics in order to achieve a reduced response time of the user with regard to adopting the behavioral change (([0142] “On the other hand DS 302 can take advantage of a strong network coverage and higher bandwidth to customize the plan to deliver richer and more dynamic content, quicker analysis and superior real-time user experience.”)
Regarding claim 5, Sudharsan does not explicitly disclose however Leason teaches analyzing, for a population of users, a composition of corresponding cohorts for the population of users that successfully promoted a behavioral change in order to determine an optimal cohort composition ([00100] In one or more implementations, the present application enables users to improve and/or strengthen health resources. Such resources allow people to maintain their health status and to better cope with potentially hazardous influences, such as disease risk factors (as described herein). [00101] In addition, a food and beverage intake component can be included in food/nutrition tracker module, and can be relate to the MEDITERRANEAN DIET (MD). Adherence to the MD is believed to result in an improvement of risk factors such as insulin resistance, high blood pressure and blood sugar or impaired blood lipids. Eating and drinking according to the MD is also associated with a reduction in morbidity and mortality of major chronic diseases, including cardiovascular disease, cancer, diabetes, Alzheimer's and Parkinson's disease. [00102] It is recognized than an advantage of the MD is that it is easy to follow.”)
dynamically adapting a composition of the cohort to the optimal cohort composition in order to achieve a reduced response time of the user with regard to adopting the behavioral change (([0099] “In one or more implementations, the present application enables users to sustain positive lifestyle changes. The food/nutrition module of the tracker application can take into account various aspects, including sustainability with respect to body weight. The food/nutrition tracker module processes information to enable a user to sustain a healthy lifestyle, and avoid promoting quick fixes, for 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to determine the optimal cohort composition for a cohort. The motivation for the combination of prior art elements is to share data with friends and family to help promote positive behaviors (See Leason, Background).
Regarding claim 8, Sudharsan discloses analyze the medical history of the user to identify a risk of developing a disease ([0010] “Another aspect of the present disclosure includes a non-transitory computer-readable medium storing a set of instructions that, when executed by a processor, perform a method for determining an plan. The method may include collecting one or more of patient behavior information, clinical information, or personal information. The method may further include learning one or more patterns 
determine a behavior of the user that promotes the development of the disease ([0033] “In a use case, a patient, Srini, may be 47 years old with diabetes and heart problems. Without assistance, Srini may experience heart pain and run out of medication and need to go to the emergency room. The system may detect that Srini was feeling low (e.g., his blood glucose was low) and he managed this with medication alone. Then, he compensated with too much food. This caused the symptoms to worsen, which led to more medication only management. This led to running out of medication. Which led to low blood sugar again and more severe symptoms, including heart pain.”)
map the behavior to a behavioral change, wherein the behavioral change mitigates the development of the disease ([0006] “The method may further include identifying one or more interventions to prevent the event from occurring or to facilitate the event based on the learned patterns.”)
learn optimal characteristics for the electronic notifications by machine learning from the longitudinal data ([0007] “…and/or automatically make one or more inferences based on machine learning using one or more of the clinical information, behavior information, or personal information.”)


obtain a medical history of a user, wherein the medical history comprises structured and unstructured data ([0046] “Example categories of input information that contribute to the values can include demographic information and anthropomorphic information (e.g., age, ethnicity, gender, height, weight, body-mass index and waist circumference), familial information (such as family histories, e.g., premature CVD, Diabetes, angina, heart attack hypertension), metabolic information (e.g., total serum cholesterol, high-density lipoprotein tsc/hdl, low-density lipoprotein, triglycerides, fasting blood glucose, systolic blood pressure, diastolic blood pressure, C- reactive protein, resting heart rate, and percent body fat), lifestyle-derived information (e.g., daily smoking and alcohol intake), pre-existing conditions (e.g., left ventricular hypertrophy, Type II Diabetes mellitus, hypertension, arrhythmia, Chronic Kidney Disease, MI, stroke, TIA, or Congestive Heart Failure) and self-assessment information.”)

Note: In cited paragraph [0046] demographic information & anthropomorphic information, familial information, lifestyle-derived information, pre-existing conditions, and self-assessment information are considered structured data. Metabolic information, such as percent body fat, which may need to be converted to another form of data are considered unstructured data.
select a cohort of individuals to promote the behavioral change to the user, wherein the individuals of the cohort are family members of the user; send electronic notifications over a network to a plurality of mobile devices associated with the cohort of individuals wherein the electronic notifications include information containing the behavioral change ([0032] “Fig. 16 illustrates mobile computing devices running one or more mobile applications, in accordance with implementations of the present application.” [00158] The user's Health Score can be also provided to a designated group of recipients via a communication portal. The group of recipients can comprise selected, other, users of the system (e.g., friends and family) so that the Health Scores of the selected, other users can be compared against the Health Score of still others.” [00151] “Thus, as shown and described herein, the present application provides for information to be received from users and devices, and processed to provide alerts and notifications.”)
monitor the user by a wearable device generating electronic data that includes fitness data and geolocation data ([00153] “As noted herein, physical activity can be monitored by the health band 101 via an appropriate sensor dependent on the activity. Sensors can include a GPS unit, an altimeter, a depth meter, a pedometer, a cadence sensor, a velocity sensor, a heart rate monitor or the like.” [00147] “In an implementations, information can be received from a user during a registration process regarding the user's location (e.g., country)…..” [0071] “The biosensor can be placed in contact with the user's body to measure vital signs or other health related information from the user. For example, the biosensor can be a pulse meter that is worn 
analyze, for a population of users, longitudinal data ([0052] “ Also and in accordance with one or more implementations, the complete (or partial) Health Score can be validated in a prospective study. In such case, a collaboration of a sufficiently large cohort of users is used for those who regularly and periodically provide accurate data, and for whom health outcomes over time are available.”)
comprising electronic notifications provided to other cohorts of individuals to promote behavioral changes in respective users of the population of users([00158] The user's Health Score can be also provided to a designated group of recipients via a communication portal. The group of recipients can comprise selected, other, users of the system (e.g., friends and family) so that the Health Scores of the selected, other users can be compared against the Health Score of still others.”)
adaptively modify a frequency of the electronic notifications and the content of the electronic notifications provided to the cohort, based on the optimal characteristics, until the behavioral change ([00286] “Feedback can be customized by a server 180 and/or client 160 to provide individual personality and behavior information that are instrumental to motivate an individual and make positive change, frequency and progress with regard to the individual's health.” [00151] “In one or more  Generally, the notifications can be characterized as follows: notifications can be feedbacks or questionnaires; notifications can be presented by an interactive avatar.”)
is detected from analysis of the electronic data generated by the wearable device ([00112] “For example, the sensor(s) can detect heartbeats and can provide for transmitting data from an implanted pacemaker….. Thus, the present application can be usable with one or more sensors that are placed in or with the wearer's body, and/or are otherwise configured to communicate with devices that are implanted in a person.” [0053] “In one or more implementations, the LHM represents health-improvement efforts taken by a user and corresponding health-related consequences thereof.”)
determine, based on the generated electronic data from the wearable device, whether the behavioral change has been adopted by the user ([0098] The food/nutrition tracker module processes information to enable a user to sustain a healthy lifestyle, and avoid promoting quick fixes, for example, for weight loss.” [0109] “In an effort to keep a user motivated, rewards may be provided when goals are achieved. Besides virtual rewards, such as medals, cups or titles, competitive elements can be used by server 180 and/or client 160 to increase positive feedback by the food/nutrition tracker module of the present application. Further rewards can include special treats (e.g., free entry to the gym for a month).”)

select a second cohort of individuals to promote maintaining the behavioral change to the user, wherein the second cohort of individuals is different than the cohort of individuals and each of the individuals in the second cohort of individuals engages in healthy behaviors ([00132] “A challenge system can provided for various people or groups, such as individuals, groups, corporations, fitness clubs and public use. Individuals can use the challenge system to compete with their immediate friends.” [00134] “In one or more implementations, a Newsfeed provides users with recent activity information of their friends.”)
send second electronic notifications over the network to a plurality of mobile devices associated with the second cohort of individuals, wherein the second electronic notifications include information for maintaining the behavioral change ([00146] “ In one or more implementations, only a subset of data can be shared with friends on the system 100. Those can include, for example: the user's Health Score, the user's fitness activities, a profile picture and profile text, achievements, and a list of friends.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to promote behavioral change to a user through a cohort of individuals with electronic notifications. The motivation for the combination of prior art 
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 15, Sundharsan discloses one or more computer readable storage medium media collectively having program instructions embodied therewith, the program instructions executable by a processor ([0008] “The device may also include a computer-readable storage medium for storing the set of instructions, wherein the instructions, when executed by the processor, perform a method.’)
analyze the medical history of the user to identify a risk of developing a disease ([0010] “Another aspect of the present disclosure includes a non-transitory computer-readable medium storing a set of instructions that, when executed by a processor, perform a method for determining an plan. The method may include collecting one or more of patient behavior information, clinical information, or personal information. The method may further include learning one or more patterns that cause an event based on the collected information and a pattern recognition algorithm.”)
determine a behavior of the user that promotes the development of the disease ([0033] “In a use case, a patient, Srini, may be 47 years old with diabetes and heart problems. Without assistance, Srini may experience heart 
map the behavior to a behavioral change, wherein the behavioral change mitigates the development of the disease ([0006] “The method may further include identifying one or more interventions to prevent the event from occurring or to facilitate the event based on the learned patterns.”)
learn optimal characteristics for the electronic notifications by machine learning from the longitudinal data ([0007] “…and/or automatically make one or more inferences based on machine learning using one or more of the clinical information, behavior information, or personal information.”)


Sudharsan does not explicitly disclose however Leason teaches obtain a medical history of a user, wherein the medical history comprises structured and unstructured data ([0046] “Example categories of input information that contribute to the values can include demographic information and anthropomorphic information (e.g., age, ethnicity, gender, height, weight, body-mass index and waist circumference), familial information (such as 

Note: In cited paragraph [0046] demographic information & anthropomorphic information, familial information, lifestyle-derived information, pre-existing conditions, and self-assessment information are considered structured data. Metabolic information, such as percent body fat, which may need to be converted to another form of data are considered unstructured data.
select a cohort of individuals to promote the behavioral change to the user, wherein the individuals of the cohort are family members of the user; send electronic notifications over a network to a plurality of mobile devices associated with the cohort of individuals wherein the electronic notifications include information containing the behavioral change ([0032] “Fig. 16 illustrates mobile computing devices running one or more mobile applications, in accordance with implementations of the present application.” [00158] The user's Health Score can be also provided to a  [00151] “Thus, as shown and described herein, the present application provides for information to be received from users and devices, and processed to provide alerts and notifications.”)
monitor the user by a wearable device generating electronic data that includes fitness data and geolocation data ([00153] “As noted herein, physical activity can be monitored by the health band 101 via an appropriate sensor dependent on the activity. Sensors can include a GPS unit, an altimeter, a depth meter, a pedometer, a cadence sensor, a velocity sensor, a heart rate monitor or the like.” [00147] “In an implementations, information can be received from a user during a registration process regarding the user's location (e.g., country)…..” [0071] “The biosensor can be placed in contact with the user's body to measure vital signs or other health related information from the user. For example, the biosensor can be a pulse meter that is worn by the user in contact with the user's body so that the pulse of the user can be sensed, a heart rate monitor, an electrocardiogram device, a pedometer, a blood glucose monitor or one of many other devices or systems.”)
analyze, for a population of users, longitudinal data ([0052] “ Also and in accordance with one or more implementations, the complete (or partial) Health Score can be validated in a prospective study. In such case, a 
comprising electronic notifications provided to other cohorts of individuals to promote behavioral changes in respective users of the population of users ([00158] The user's Health Score can be also provided to a designated group of recipients via a communication portal. The group of recipients can comprise selected, other, users of the system (e.g., friends and family) so that the Health Scores of the selected, other users can be compared against the Health Score of still others.”)
adaptively modify a frequency of the electronic notifications and the content of the electronic notifications provided to the cohort, based on the optimal characteristics, until the behavioral change ([00286] “Feedback can be customized by a server 180 and/or client 160 to provide individual personality and behavior information that are instrumental to motivate an individual and make positive change, frequency and progress with regard to the individual's health.” [00151] “In one or more implementations, one or more rule engines can be provided that periodically and/or continuously generates notifications to users….. Generally, the notifications can be characterized as follows: notifications can be feedbacks or questionnaires; notifications can be presented by an interactive avatar.”)
is detected from analysis of the electronic data from the user
generated by the wearable device ([00112] “For example, the sensor(s) can detect heartbeats and can provide for transmitting data from an implanted pacemaker….. Thus, the present application can be usable with one or more sensors that are placed in or with the wearer's body, and/or are otherwise configured to communicate with devices that are implanted in a person.” [0053] “In one or more implementations, the LHM represents health-improvement efforts taken by a user and corresponding health-related consequences thereof.”)
determine, based on the generated electronic data from the wearable device, whether the behavioral change has been adopted by the user 
([0098] The food/nutrition tracker module processes information to enable a user to sustain a healthy lifestyle, and avoid promoting quick fixes, for example, for weight loss.” [0109] “In an effort to keep a user motivated, rewards may be provided when goals are achieved. Besides virtual rewards, such as medals, cups or titles, competitive elements can be used by server 180 and/or client 160 to increase positive feedback by the food/nutrition tracker module of the present application. Further rewards can include special treats (e.g., free entry to the gym for a month).”)
select a second cohort of individuals to promote maintaining the behavioral change to the user, wherein the second cohort of individuals is different than the cohort of individuals and each of the individuals in the second cohort of individuals engages in healthy behaviors ([00132] “A challenge system can provided for various people or groups, such as immediate friends.” [00134] “In one or more implementations, a Newsfeed provides users with recent activity information of their friends.”)
send second electronic notifications over the network to a plurality of mobile devices associated with the second cohort of individuals, wherein the second electronic notifications include information for maintaining the behavioral change ([00146] “ In one or more implementations, only a subset of data can be shared with friends on the system 100. Those can include, for example: the user's Health Score, the user's fitness activities, a profile picture and profile text, achievements, and a list of friends.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to promote behavioral change to a user through a cohort of individuals with electronic notifications. The motivation for the combination of prior art elements is to share data with friends and family to help promote positive behaviors (See Leason, Background).
Regarding claim 17, .
Claims 3, 6-7, 10, 12-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan (US20150248533A1) in view of Leason et al. (WO2015179868A2), Park et al. (Towards a more molecular taxonomy of disease), and further in view of Subra et al. (US20080201174A1).
Regarding claim 3, Sudharsan discloses selecting the behavioral change to mitigate the development of the parent disease ([0018] “The decision making process may include processes that manage a patient's health or medical fitness, manage finances, or manage device maintenance and/or repair. For example, these processes may include one or more of the following: 1) determining whether to change a diet, 2) determining whether to order more medication, 3) determining whether to contact a doctor, 4) determining whether to change an exercise routine, or 5) determining whether to rest. As a result, a plan for a particular patient may be developed.” [0007] “Various embodiments of the disclosure may include one or more of the following aspects: receiving feedback relating to the plan, and revising the plan based on the feedback; the feedback being one or more patient behaviors that occur after the plan; the revised plan including one or more additional interventions selected based on the feedback…”)

Sudharsan does not explicitly disclose however Leason teaches identifying a plurality of diseases that the user is at risk of developing or has been diagnosed with ([0048] “A score associated with the MHM, for example, can include three factors that cover a broad set of disease end-points and 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to identify a plurality of diseases. The motivation for the combination of prior art elements is to share data with friends and family to help promote positive behaviors (See Leason, Background).

Sudharsan in view of Leason does not explicitly disclose however Park teaches generating a hierarchy of the diseases to identify a parent disease that contributes to one or more child diseases ((See Figure 3. [pg. 7, paragraph 2] “Figure 3 shows an example of one of the larger connected components inferred by Parent Promotion using the DO data. All edges in the figure occur in both the Disease Ontology and the inferred tree. Although the inferred tree is relatively flat, the figure demonstrates that inference method is capturing some logical relationships between diseases.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to identify a parent disease. The motivation for the combination of prior art elements is to infer a disease taxonomy (See Hescott, Background).
Regarding claim 6, Sudharsan does not explicitly disclose however Leason teaches increasing a frequency of notifications to the cohort until the behavioral change occurs ([00286] “Feedback can be customized by a server 180 and/or client 160 to provide individual personality and behavior information that are instrumental to motivate an individual and make positive change, frequency and progress with regard to the individual's health.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to increase the frequency of notifications to the cohort. The motivation for the combination of prior art elements is to share data with friends and family to help promote positive behaviors (See Leason, Background).

Sudharsan in view of Leason does not explicitly disclose however Subra teaches determining that the behavioral change has not occurred within a specified timeframe ([0075] “If user responses are not received within a pre-determined elapsed time interval, the interventions are escalated, 90, to alternate contacts or caregivers. With continued non-response to 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to determine if a behavior change has not occurred with a specified timeframe. The motivation for the combination of prior art elements is for reducing medical non-adherence (See Subra, Abstract). 
Regarding claim 7, Sudharsan does not explicitly disclose however Leason teaches modifying the cohort by adding members that have been successful with promoting behavioral changes and/or removing members that have not been successful with promoting behavioral changes ([00136] In one or more implementations, server 180 and/or client 160 can be configured to establish groups of users, and such established groups having similar interests or backgrounds can be provided with functionality shown and described herein to team up and share information with one or more groups of users. For example, there can be two initial group types: Organizations (e.g., corporate groups), Teams (e.g., user groups). Teams can be created by all users and they are open by default. Group challenges can be created, and the newsfeed can be extended with news Further, a group directory can be maintained that is searchable and that lists groups that are open or moderated. Users can be prompted to specify their respective locations and fitness interests, which can be useful for searching on the group names and descriptions, and suggesting teams to join.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to modify the cohort by adding members that have been successful with promoting behavioral changes and/or removing members that have not been successful. The motivation for the combination of prior art elements is to share data with friends and family to help promote positive behaviors (See Leason, Background).

Sudharsan in view of Leason does not explicitly disclose however Subra teaches determining that the behavioral change has not occurred within a specified timeframe ([0075] “If user responses are not received within a pre-determined elapsed time interval, the interventions are escalated, 90, to alternate contacts or caregivers. With continued non-response to interventions, based on pre-determined rules, exceptions, 93, are generated and handled by alerting other authorized complementary services or organizations, 94, such as health coaches, disease management nurses, 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to determine if a behavior change has not occurred with a specified timeframe. The motivation for the combination of prior art elements is for reducing medical non-adherence (See Subra, Abstract). 
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 19, 
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 7.

Conclusion

Applicant’s arguments filed on 23 November 2020 have been fully considered but are not fully persuasive.
Regarding the claim objection, the applicant has overcome the objection by correcting the minor informality. Therefore, the claim objection has been withdrawn.
Regarding the 101 rejection, the applicant argues on pages 16-19 that claims 1, 8, and 15 do not recite a judicial exception under Step 2A Prong 1. Specifically, the applicant states that the limitations such as the monitoring of a user by a wearable device, machine learning of electronic notifications, and transmitting the electronic notifications over a network do not fall within any of the subject matter groupings of abstract ideas. Since the claims do not fall into any of the above subject matter groupings of abstract ideas, the claims are not directed to a judicial exception, and are considered to comply with 35 U.S.C. §101. 

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the applicant’s interpretation is extremely narrow and is based on specific features of the claim. While the claim(s) are amended to recite additional features, the claimed subject matter must be considered as a whole as set forth Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981) ("In determining the eligibility of respondents’ claimed process for patent protection under 101, their claims must be considered as a whole (MPEP 2103(c)). When considered as a whole, the claimed subject matter still falls under the abstract idea of methods of organizing human activity since they recite concepts such as managing the interactions between humans in the form of a social activity and managing personal behavior of the user through instructions that promote optimal health behavior. The examiner’s interpretation is further justified by [0001] of the applicant’s own specification which explicitly states that the subject matter of the present invention relate to promoting optimal or positive health behaviors through a cohort. Furthermore, stating that the present invention uses machine learning without explicitly pointing out/claiming the particular manner in which machine learning is implemented supports the examiner’s assertion that the claim(s) recite an abstract idea since machine learning is known in the art for utilizing artificial intelligence which is defined by Oxford’s Lexico as the following: “The theory and development of computer systems able to perform tasks that normally require human intelligence, such as visual perception, speech recognition, decision-making, and translation between languages.”  

On pages 19 to 21, the applicant argues that under Prong 2 of Step 2A the present invention integrates the judicial exception into a practical application. The applicant points to [0051] and [0058] of the specification which states that mere transmission 

Examiner respectfully disagrees with the applicant’s argument. Examiner acknowledges that the applicant presents a solution to a problem, but the problem being solved is not of a technological nature. Specifically, the problem is not of the technical field of communication systems but rather it is a non-technological social sciences problem regarding human behavior(s) as identified in [0003] of the applicant’s specification. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). In regards to the applicant pointing to [0051] and [0058] of the specification as the supposed problem with electronic notifications, the examiner points out there is no disclosure of the word “bandwidth” and the phrase “computing resources” in the entire specification. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, the applicant argues on pages 23 to 25 that Sudharson does not disclose different cohorts with one cohort of family members for attaining a behavior change and another cohort of individuals with healthy 

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that new paragraphs from Sundharsan and Leason have been cited to teach the added limitations for claims 1, 8, and 15 under USC 103. Leason especially recites two different cohorts (family and friends) for attaining a behavior change and maintaining it.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/W.F./Examiner, Art Unit 3626   

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626